DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-23 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, applicant is claiming “the ePDG to receive both the wireless local area network location information and an indication of the absence of wireless local area network location information.” It is unclear why the ePDG would receive an indication of the absence of wireless local area network location information if it has received the wireless location area network location information. 
In claim 23 , applicant is claiming “the apparatus provide both the wireless local area network location information and an indication of the absence of wireless local area network location information.” It is unclear why the apparatus would  provide an indication of the absence of wireless local area network location information if it has received the wireless location area network location information. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 15, 16,18, 19, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kall (US 2017/0318414 A1) in view of Stojanovski (US 2017/0353942 A1)

Regarding claim 15, Kall teaches an evolved packet data gateway (ePDG) comprising:
 at least one processor (see para 0132 “The apparatus comprises at least one processor 410,”); and
at least one memory including computer program code (see para 0132 “at least one memory 420 including computer program code”);
the at least one memory and the computer program code configured to, with the at least one processor cause the ePDG at least to perform (see para 0132 “the at least one processor 410, with the at least one memory 420 and the computer program code, being arranged to cause the apparatus to at least perform at least one of the methods”):
support reporting or retrieval of location information, referred to as wireless local area network location 'information, of a wireless local area network access network (see para 0108 “the AAA Server of the 3GPP network sends the location information to the ePDG”), where a User Equipment UE is attached for access to a third Generation Partnership Project Packet Core Network via Untrusted wireless local area network access during a first data network (PDN) connection between the ePDG and a user equiment (see  para 0101 “UE that is connected to EPC over an untrusted access via ePDG;  para 0102 “a UE that is attached to an untrusted access network,”)
 	  Kall doesn’t teach query up to date WLAN location information from a third generation partnership project authentication authorization accounting server, in case the ePDG needs to report up to date User Location Information to a packet data network Gateway, for the first PDN connection, after the first packet data connection has already been established. 
Stojanovski teaches  query up to date WLAN location information from a third generation partnership project authentication authorization accounting server, in case the ePDG needs to report up to date User Location Information to a packet data network Gateway, for the first PDN connection, after the first packet data connection has already been established. (See para 0024 “The location information for UE 136 is made further available from 3GPP AAA Server 130 to ePDG 128 via an SWm interface, to PDN Gateway (PGW) 119 via S6b interface.”)[ inorder to transmit the location information to the PDN Gateway, it is implicit that packet data connection must have already been established]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the location information IE in the system of modified Kall. The motivation is to indicate the location information of Untrusted Non-3GPP IP Access Point (See Stojanovski: para 0022)


Regarding claim 16, Kall teaches initiate a new authorization procedure over SWm interface to said a third Generation Partnership Project Packet authentication authorization accounting server(see para 0108 “That is, when the ePDG requests authentication and authorization from the AAA server for setting up the IPsec tunnel, it also requests the location from the AAA server …the AAA Server of the 3GPP network sends the location information to the ePDG via the SWm interface.”).,
   receive one of wireless local area network location information or an indication of the absence of wireless local area network location information in a SWm Authorization Answer received from the third Generation Partnership Project Packet authentication authorization accounting server during said procedure (see para 0108 “It is a new aspect of some embodiments of this invention that the 3GPP AAA Server sends the location information to the ePDG in the authorization response message it sends to the ePDG.”)

Regarding claim 18, Kall (US 2017/0318414 A1) teaches an apparatus comprising:
 at least one processor (see para 0132 “The apparatus comprises at least one processor 410,”); and
at least one memory including computer program code (see para 0132 “at least one memory 420 including computer program code”);
the at least one memory and the computer program code configured to, with the at least one processor cause the apparatus at least to perform (see para 0132 “the at least one processor 410, with the at least one memory 420 and the computer program code, being arranged to cause the apparatus to at least perform at least one of the methods”):
support reporting or retrieval of location information, referred to as wireless local area network location information, of a wireless local area network access network (see para 0108 “the AAA Server of the 3GPP network sends the location information to the ePDG”), where a User Equipment is attached for access to a third generation partnership project packet Core Network via Untrusted wireless local area network access during a first packet data network (PDN) connection between an evolved packet data gateway and the user equipement (see  para 0101 “UE that is connected to EPC over an untrusted access via ePDG;  para 0102 “a UE that is attached to an untrusted access network,”)
perform functions of a third generation partnership project authentication
authorisation accounting server (see para 0112 “the 3GPP AAA server has authenticated and authorized the UE to use the untrusted access network”) 
Kall doesn’t teach upon query from the evolved packet data gateway for up to date wireless local area network location information after a packet data network connection has already been established, provide to the evolved packet data gateway one of wireless local area network location information or an indication of the absence of wireless local area network location information for the first PON connection.
Stojanovski teaches query from the evolved packet data gateway for up to date wireless local area network location information after a packet data network connection has already been established, provide to the evolved packet data gateway one of wireless local area network location information or an indication of the absence of wireless local area network location information for the first PON connection. (See para 0024 “The location information for UE 136 is made further available from 3GPP AAA Server 130 to ePDG 128 via an SWm interface, to PDN Gateway (PGW) 119 via S6b interface.”)[ inorder to transmit the location information to the PDN Gateway, it is implicit that packet data connection must have already been established]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the location information IE in the system of modified Kall. The motivation is to indicate the location information of Untrusted Non-3GPP IP Access Point (See Stojanovski: para 0022)


Regarding claim 19, Kall teaches provide WLAN location information or an indication of the absence of WLAN location information in aSWm Authorization answer send towards said ePDG (see para 0108 “It is a new aspect of some embodiments of this invention that the 3GPP AAA Server sends the location information to the ePDG in the authorization response message it sends to the ePDG.”) during authorization procedure over SWm interface initiated by said ePDG (see para 0108 “the AAA Server of the 3GPP network sends the location information to the ePDG via the SWm interface.”).

Regarding claim 21, Kall teaches a method comprising;
support , by the processor of an evolved packet data gateway (ePDG), reporting or retrieval of location information, referred to as wireless local area network location 'information, of a wireless local area network access network (see para 0108 “the AAA Server of the 3GPP network sends the location information to the ePDG”), where a User Equipment UE is attached for access to a third Generation Partnership Project Packet Core Network via Untrusted wireless local area network access,during a first packet data network (PDN) connection between the ePDG and a user equipment (see  para 0101 “UE that is connected to EPC over an untrusted access via ePDG;  para 0102 “a UE that is attached to an untrusted access network,”)
Kall doesn’t teach querying, by the at least one processor, up to date WLAN location information to a third generation partnership project authentication authorization accounting server, in case said apparatus needs to report up to date User Location Information towards a packet data network Gateway, for the first PDN connection, after the first packet network connection has already been established. 
Stojanovski teaches querying, by the at least one processor, up to date WLAN location information to a third generation partnership project authentication authorization accounting server, in case said apparatus needs to report up to date User Location Information towards a packet data network Gateway, for the first PDN connection, after the first packet network connection has already been established.(See para 0024 “The location information for UE 136 is made further available from 3GPP AAA Server 130 to ePDG 128 via an SWm interface, to PDN Gateway (PGW) 119 via S6b interface.”)[ inorder to transmit the location information to the PDN Gateway, it is implicit that packet data connection must have already been established]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the location information IE in the system of modified Kall. The motivation is to indicate the location information of Untrusted Non-3GPP IP Access Point (See Stojanovski: para 0022)

Regarding claim 22 and 23, the ePDG to receive both the wireless local area network location information and an indication of the absence of wireless local area network location information(see para 0108 “It is a new aspect of some embodiments of this invention that the 3GPP AAA Server sends the location information to the ePDG in the authorization response message it sends to the ePDG.”)

Claims 17 and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kall (US 2017/0318414 A1) in view of Stojanovski (US 2017/0353942 A1) and further in view of Goldforb (US 20140221004 A1)

Regarding claim 17, Modified Kall doesn’t teach receive from the 3 GPP AAA Server an SWm Authorization Answer including Information Elements, IEs:  WLAN Location Information IE: if present, this IE contains the location information of the WLAN Access Network where the UE is attached; WLAN Location Timestamp IE: this IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol, NTP time at which the UE was last known to be in the location reported in the WLAN Location Information.
Stojanovski (US 2017/0353942 A1) teaches receive from the 3 GPP AAA Server an SWm Authorization Answer including Information Elements, IEs (See para 0024 “The location information for UE 136 is made further available from 3GPP AAA Server 130 to ePDG 128 via an SWm interface”):  WLAN Location Information IE: if present, this IE contains the location information of the WLAN Access Network where the UE is attached (see para 0022 “a Trusted WLAN (TWAN) identifier IE used for trusted WLAN access networks may be extended to also be used in an untrusted case with Untrusted Non-3GPP IP Access Point 134. The TWAN identifier IE may be populated to indicate the location information of Untrusted Non-3GPP IP Access Point 134.”). 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the location information IE in the system of modified Kall. The motivation is to indicate the location information of Untrusted Non-3GPP IP Access Point (See Stojanovski: para 0022)
Modified Kall doesn’t teach WLAN Location Timestamp IE: this IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol, NTP time at which the UE was last known to be in the location reported in the WLAN Location Information.
Goldforb teaches WLAN Location Timestamp IE: this IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol, NTP time at which the UE was last known to be in the location reported in the WLAN Location Information. (See para 0037 “The WLAN identifiers may comprise, for example, IP or MAC addresses. In addition to the WLAN identifier, each location coordinate is typically received together with a time stamp indicating the time at which the location was measured.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the timestamp in the system of modified Kall. The motivation is to indicating the time at which the location was measured. (Goldforb: see para 0037)

Regarding claim 20,Modified Kall doesn’t teach send to the ePDG an SWm Authorization Answer including Information Elements, IEs:
 WLAN Location Information IE: If present, this IE contains the location information of the WLAN Access Network where the UE is attached,
 WLAN Location Timestamp IE: This IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol NTP time at which the UE was last known to be in the location reported in the WLAN Location Information.
Stojanovski teaches send to the ePDG an SWm Authorization Answer including Information Elements, IEs(See para 0024 “The location information for UE 136 is made further available from 3GPP AAA Server 130 to ePDG 128 via an SWm interface”):
 WLAN Location Information IE: If present, this IE contains the location information of the WLAN Access Network where the UE is attached (see para 0022 “a Trusted WLAN (TWAN) identifier IE used for trusted WLAN access networks may be extended to also be used in an untrusted case with Untrusted Non-3GPP IP Access Point 134. The TWAN identifier IE may be populated to indicate the location information of Untrusted Non-3GPP IP Access Point 134.”). 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the location information IE in the system of modified Kall. The motivation is to indicate the location information of Untrusted Non-3GPP IP Access Point (See Stojanovski: para 0022)
Modified Kall doesn’t teach WLAN Location Timestamp IE: This IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol NTP time at which the UE was last known to be in the location reported in the WLAN Location Information
Goldforb teaches WLAN Location Timestamp IE: This IE may be present if the WLAN Location Information IE is present, when present this IE contains the Network Time Protocol NTP time at which the UE was last known to be in the location reported in the WLAN Location Information See para 0037 “The WLAN identifiers may comprise, for example, IP or MAC addresses. In addition to the WLAN identifier, each location coordinate is typically received together with a time stamp indicating the time at which the location was measured.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the timestamp in the system of Modified Kall. The motivation is to indicating the time at which the location was measured. (Goldforb: see para 0037)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416